Exhibit 21 LEUCADIA NATIONAL CORPORATION Subsidiaries as of December 31, 2009 State/Country of Name Incorporation Garff Puente Hills, LLC California Sangart, Inc. California Baldwin Enterprises, Inc. Colorado NSAC, Inc. Colorado Peak Ski Rentals LLC Colorado RRP, Inc. Colorado ResortQuest Telluride, LLC Colorado Ten Mile Holdings, Ltd. Colorado 12103 Hickman Road LLC Delaware A3D Automotive, L.L.C. Delaware AC Barbados, LP Delaware A.I.C. Financial Corporation Delaware American Investment Company Delaware Ankeny Land, LLC Delaware Antilles Crossing International, LP Delaware Antilles Crossing, LP Delaware Arch B, LLC Delaware Aspen Lodging Company, LLC Delaware Baldwin Aircraft Leasing, LLC Delaware Baldwin Carib, LP Delaware Baldwin Carter Corp. Delaware Baldwin-CIS L.L.C. Delaware Baldwin Energy, Inc. Delaware Baldwin Indiana Energy, Inc. Delaware BEI Arch Holdings, LLC Delaware BEI Jeffvest, LLC Delaware BEI-Longhorn, LLC Delaware BEI LNG Development Corp. Delaware BEI Park Central, Inc. Delaware BEI Resources Corp. Delaware BEI-RZT Corporation Delaware BEI-RZT Management, LLC Delaware BEI-Science, Inc. Delaware BEI TX Energy Corp. Delaware BELLPET, LLC Delaware Berkadia Commercial Mortgage Inc. Delaware Berkadia Commercial Mortgage LLC Delaware Berkadia Commercial Mortgage Holding LLC Delaware Berkadia Commercial Mortgage Partners LLC Delaware BHR Holdings, Inc. Delaware BIA Investments, LLC Delaware Burnham Developer, LLC Delaware Champion Land, LLC Delaware Caribbean Fiber Holdings, LP Delaware Chamisal Vineyards, LLC Delaware Chardaho, LLC Delaware Charwin Timber, LLC Delaware Exhibit 21 LEUCADIA NATIONAL CORPORATION Subsidiaries as of December 31, 2009, continued State/Country of Name Incorporation Chicago Clean Energy, LLC Delaware Choober, LLC Delaware CL LAND, LLC Delaware Cloudrock Land Company LLC Delaware Coates, Reid & Waldron, LLC Delaware Conwed Corporation Delaware Conwed Plastics LLC Delaware Conwed Plastics Acquisition Company LLC Delaware Conwed Plastics Acquisition II LLC Delaware Conwed Plastics Acquisition III LLC Delaware CP Two Louisiana, LLC Delaware CP Two Louisiana Member, LLC Delaware CPTL Acquisition, LLC Delaware Crimson Wine Group, Ltd. Delaware CX Aviation, LLC Delaware CXL Aviation, LLC Delaware Darsen, LLC Delaware Double Canyon Vineyards, LLC Delaware Garcadia Auto, LLC Delaware Garcadia Holdings, LLC Delaware Garcadia Investments, LLC Delaware Garcadia Motors, LLC Delaware GL Ankeny, LLC Delaware GL Ankeny Ford, LLC Delaware GL AOD, LLC Delaware GL Casa, LLC Delaware GL CCC, LLC Delaware GL Clear Lake, LLC Delaware GL Dodge City, LLC Delaware GL HOD, LLC Delaware GL Huntington Beach, LLC Delaware GL Northwest, LLC Delaware GL Orange, LLC Delaware GL Southtown, LLC Delaware GL Texan, LLC Delaware GL TOD, LLC Delaware Glen Cove TND, LLC Delaware HB Land, LLC Delaware HFH Distressed Credit Fund, L.P. Delaware Idaho Holding Corp. Delaware IH Communications, LLC Delaware Imperial Valley Resource Recovery Company, L.L.C. Delaware Indiana Gasification, LLC Delaware JAMLAND CORP. Delaware JAMLAND, LLC Delaware Jefferson Way LLC Delaware Exhibit 21 LEUCADIA NATIONAL CORPORATION Subsidiaries as of December 31, 2009, continued State/Country of Name Incorporation Jericho One Corp. Delaware Keen Energy Services, LLC Delaware Lake Charles Corp. Delaware Lake Charles Cogeneration LLC Delaware LCH Opportunities, LLC Delaware Leucadia Aviation, Inc. Delaware Leucadia Cellars and Estates, LLC Delaware Leucadia-Eagle Corporation Delaware Leucadia Energy, LLC Delaware Leucadia LLC Delaware Leucadia Investors, LLC Delaware Leucadia Property Holdings, Ltd. Delaware Leucadia Symphony Ltd. Delaware LNC Investments, LLC Delaware LNG Development Company, LLC Delaware LP Valley Bio-Power, LLC Delaware L-Credit, LLC Delaware LR Credit, LLC Delaware LR Credit 1, LLC Delaware LR Credit 2, LLC Delaware LR Credit 3, LLC Delaware LUK-A3D, LLC Delaware LUK Acquisition III, LLC Delaware LUK Broadcasting, LLC Delaware LUK-Carib, LLC Delaware LUK CLEC LLC Delaware LUK-Fortescue, LLC Delaware LUK-Goober, LLC Delaware LUK - HY Fund, LLC Delaware LUK-MB LLC Delaware LUK-MB1, LLC Delaware LUK-MB2, LLC Delaware LUK-MB3, LLC Delaware LUK-MB4, LLC Delaware LUK-MB5, LLC Delaware LUK-MB1 Holdings, LLC Delaware LUK-Myrtle Beach, LLC Delaware LUK-PCI, LLC Delaware LUK-PCI Energy Venture, LLC Delaware LUK-Ranch Entertainment, LLC Delaware LUK - Saffran, LLC Delaware LUK Servicing, LLC Delaware LUK-Shop, L.L.C. Delaware LUK-Symphony, LLC Delaware LUK-Symphony Management, LLC Delaware Exhibit 21 LEUCADIA NATIONAL CORPORATION Subsidiaries as of December 31, 2009, continued State/Country of Name Incorporation LUK - Visible, LLC Delaware LUK-WL Corp. Delaware Lympus, LLC Delaware Maine Isles, LLC Delaware Maine Seaboard Realty, LLC Delaware Mississippi Gasification, LLC Delaware MK Resources LLC Delaware Nead Corporation Delaware Neward Corporation Delaware North East Point, LLC Delaware NW Land, LLC Delaware One Technology Center, LLC Delaware Oregon LNG Marketing Company, LLC Delaware Oregon Pipeline Company, LLC Delaware Palm Isle Capital, LLC Delaware Panama City BEI Holdings, LLC Delaware Panama City Land Company, LLC Delaware Park Central Investor LLC Delaware Pine Ridge Winery, LLC Delaware Premier Entertainment Biloxi, LLC Delaware Prepaid Cards, LLC Delaware Prepaid Card Holdings, LLC Delaware Rastin Investing LLC Delaware ResortQuest Alabama, LLC Delaware ResortQuest Charleston, LLC Delaware ResortQuest Colorado, LLC Delaware ResortQuest Delaware, LLC Delaware ResortQuest Delaware Real Estate, LLC Delaware ResortQuest Hilton Head, LLC Delaware ResortQuest Idaho, LLC Delaware ResortQuest International, Inc. Delaware ResortQuest Myrtle Beach, LLC Delaware ResortQuest Real Estate of Alabama, LLC Delaware ResortQuest Real Estate of Myrtle Beach, LLC Delaware ResortQuest Southwest Florida, LLC Delaware ResortQuest Steamboat, LLC Delaware Rockport Properties, LLC Delaware RQI Acquisition, LLC Delaware Seegal Benson Leucadia Partners, LLC Delaware Stan Land Co., LLC Delaware STi CC 1, LLC Delaware STi CC 2, LLC Delaware STi Prepaid, LLC Delaware Symphony Health Services, Inc. Delaware Texan-LUK Land, LLC Delaware TLCO Group Holdings, Inc. Delaware Tops’l Development, LLC Delaware Tops’l Development II, LLC Delaware Abbott & Andrews Realty, LLC Florida Exhibit 21 LEUCADIA NATIONAL CORPORATION Subsidiaries as of December 31, 2009, continued State/Country of Name Incorporation Draper Lake, LLC Florida LUK-Draper, Inc. Florida ResortQuest Orlando, LLC Florida ResortQuest Northwest Florida, LLC Florida ResortQuest Real Estate of Florida, LLC Florida ResortQuest Referrals, LLC Florida Rosemary Beach Cottage Rental Company Florida Rosemary Beach Land Company Florida Rosemary Beach Realty Inc. Florida St. Andrew Bay Land Company, LLC Florida The Tops’l Group, Inc. Florida Tops’l Club of NW Florida, LLC Florida Alumni Forest Products, LLC Georgia Idaho Timber, LLC Idaho Idaho Timber of Boise, LLC Idaho Idaho Timber of Texas, LLC Idaho Idaho Timber of Kansas, LLC Idaho Idaho Timber of North Carolina, LLC Idaho Idaho Timber of Albuquerque, LLC Idaho Idaho Timber of Montana, LLC Idaho Idaho Timber of Idaho, LLC Idaho Idaho Timber of Mountain Home, LLC Idaho Idaho Timber of Carthage, LLC Idaho Idaho Cedar Sales, LLC Idaho College Life Development Corporation Indiana Professional Data Management, LLC Indiana GAR, LLC Mississippi TTP Corporation Nevada Empire Insurance Company New York LR Credit 4, LLC New York LR Credit 5, LLC New York LR Credit 6, LLC New York LR Credit 7, LLC New York LR Credit 8, LLC New York LR Credit 9, LLC New York LR Credit 10, LLC New York LR Credit 11, LLC New York LR Credit 12, LLC New York LR Credit 13, LLC New York LR Credit 14, LLC New York LR Credit 15, LLC New York LR Credit 16, LLC New York LR Credit 17, LLC New York LR Credit 18, LLC New York LR Credit 19, LLC New York LR Credit 20, LLC New York LR Credit 21, LLC New York Exhibit 21 LEUCADIA NATIONAL CORPORATION
